Title: Remarks & Occurances in June [1769]
From: Washington, George
To: 




June 2d. Finishd breaking up my Corn gd. with the Plows at Muddy hole.
 


3d. Finishd going over the field abt. the Overseers House at the Mill with the Hoes.

 


6. Went over my plowed Corn at Doeg Run a 2d. time with the Plows.
 


7. Rid into the Neck, and went all ovr. my Wheat there, which in general I think very good; and at this time free from any appearance of Rust. I think it is observable that the Wheat on the River side appeard to be better head than the other tho not superior in look in any other respect to many other parts of the field.
 


8. Got over the little field at the Mill with the Hoes, commonly calld the Clover patch.
 


9. Finish plowing the Field round the Overseers House at the Mill a 2d. time.
This day I went through all my Wheat at the Mill, & find it very likely and promising, & entirely free from any appearance of Rust—the head beginning to expand by the plumping of the grain.
 


10. Got over my Corn Ground at Doeg Run Quarter a second time with the Plows and began it a third time with the Harrows.
Also got over all the old ground Corn at the same place with the Hoes.
 


12. Went over all my Wheat at Muddy hole and at Doeg Run & found it at both places good and promising, and entirely clear from every appearance of Rust.
I also found that the Straw at the lower joints was turnd, & turning yellow—that the blade was putting on a yellowish Hue—and that the head was in general grey—& turning yellowish the grain being mostly plump and the departments strutting with the Ripening Corn.
 


13. Went through my Wheat in the Neck and found it also clear of the Rust, & in much the same state of that of Muddy hole and Doeg run as described yesterday.
This day I put on board my Schooner from the Neck 500 Bushels of Indian Corn for Mr. Ross.


   
   Hector Ross bought 100 barrels of corn from GW at 10s. a barrel, a total of £50 to which £4 3s. 4d. was added for freight (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 276).



 


17. Finishd going over my Corn at Muddy hole with the Hoes. Also went over my Corn at the Mill this day with the Hoes.

 


22. Went over my Corn at the Mill the second time with the Plows that is finishd doing so—and began with the Harrows in the field about the Ovr. House.
 


24. Finishd going over my Corn in the Neck with the Hoes as also with the Plows the second time.
Worked over all the Swamps (North of the Meadow) at Doeg Run with the Hoes.
Jonathan Palmer who came to the House that was provided for him last Night began Working with my People this day.


   
   On this day GW debited Jonathan Palmer, his newly hired master carpenter, “2 Barrels of Herrings delivered per your order to the Waggoner that brought his [Palmer’s] family down” (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 294). The house, although not recorded by GW in their contract, was provided rent-free.



 


27. James Cleveland spaed the three hound Bitches Musick, Tipsey, & Maiden as also two hound puppies which came from Musick & Rockwood.
Note—the Bitch Tipsey was going into heat but had not been lind.
Began in the Afternoon to cut my wheat at Doeg Run Quarter with Jonathan Palmer and 6 other Cradlers.


   
   James Cleveland was employed by GW as the overseer of the River Farm on Clifton’s Neck from 1765 to 1775, when he was put in charge of an expedition of workers to GW’s lands on the Ohio.



 


28. Elijah Houghton joind the above at the same place. The whole made but a bad days work. They complaind of the Straw cutting very hard.
Note. The wheat this year appeard different from what it did last year the Straw being quite changd (even the Knots and joints nearly so) when the Grain was not hard. On the Contrary last year—the grain was tolerably hard whilst part of the Straw retaind a good deal of green.


   
   Elijah Houghton was retained by GW as a harvester and paid at the rate of 5s. per day, with an allowance of three Spanish dollars for travel. General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 292, shows that on 13 July 1769 he was paid £3 13s.



 


29. Eliab Roberts, William Acres, Joseph Wilson & Azel Martin set into work today—& I think workd but indifferently. The Wheat on the other side the Run was not cut down. Michael Davy Schomberg & Ned Holt were left with Morris’s People to finish it.



   
   Eliab Roberts, William Acres, Joseph Wilson, and Azel Martin were retained by GW as harvesters at the rate of 5s. per day, with an allowance of three Spanish dollars each for travel. The men were paid £4 13s., £3 16s. 4d., £1 15s., and £4 13s., respectively, for their work (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 292). Besides these men and Elijah Houghton, GW also retained Thomas Williams, Thomas Pursel (Pursley), John Pursel, and “Young Palmer,” probably a son of Jonathan Palmer (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 292). Michael, Davy, and Schomberg were GW’s slaves. Michael was a carpenter and tradesman; Davy, a mulatto, was a servant at the home house plantation 1762–64, a field hand on the Mill plantation 1765–69, and subsequently served for many years as overseer of various Mount Vernon farms; Schomberg was a field hand on River Farm. Ned Holt, who appears in GW’s tithable list for 1761 as being at the home plantation, was presumably the dower slave who had been at Ship’s Landing in York County in 1760. Two slaves named Ned appear on GW’s tithable list for 1769, a carpenter and a laborer at Mill farm.



 


30. The Rest of the Cradlers & hands went into the Neck & began there abt. 10 Oclock—Making a poor days Work—having cut only that piece of New Ground containing 14 Acres next the widow Sheridines.


   
   Mrs. Barberry (Barbara?) Sheridine, whose husband John had recently died, continued to live on the land in Clifton’s Neck which her father-in-law was renting from GW. Several years later she married Samuel Haley, and the couple remained there until the Revolution.



